Dorsey, Judge,
delivered the opinion of the court.
From the numerous authorities referred to in shewing cause why this appeal should not be dismissed, it would appear to have been assumed by the appellant, that an appeal *114would lie from the judgment of the county court to this court, in all cases where a writ of error would lié. To this position we cánnot assent. The act of 1713, ch. 4, entitled “ an act for regulating writs of error and granting appeals from and to the courts of common law within the province,” applies to civil cases only. The proceedings in cases of forcible entry and detainer, form -a part of our criminal, not civil jurisprudence; and therefore, the right of appeal in such cases, is not provided for by that act.. If it exist at all, it can only be derived from the act of 1785, ch. 87, sec. 6, which enacts “that any party or parties aggrieved by any judgment or determination of any county court, in any civil suit or action, or any prosecution for the recovery of any penalty, fine, or damages, shall have' full power and right to -appeal from such judgment or determination to the general court.” Under this latter act of assembly, the case of the appellant cannot-be sustained, there being no judgment or determination of the county cor®, for any penalty, fine, or damages: the sole effect of the proceeding being the finding an inquisition against the appellant, for the forcible entry and detainer, and the award of restitution with costs to the appellee. Jenifer vs. The Lord Proprietary, 1 Har. and McHenry, 535. The appeal in this case is dismissed.
We wish it understood that in deciding this case -we mean to intimate no opinion upon the question, whether this court would have appellate jurisdiction in this case had it been brought up by writ of error.
APPEAL DISMISSED.